CRELIRAMMYUE GED Diunenities! FieNCHe/2l Rapeilaf2
U.S. Department of Justice

 

United States Attorney
Southern District of New York

 

 

 

*! The Silvio J. Mollo Building
«One Saint Andrew's Plaza
>! New York, New York 10007

; April 26, 2021

 

 

 

 

 

 

BY CM/EC reli SO ORDERED

     

wer

    

The Hon. George B. Daniels Th
eb € status conference is sch
United States District Court April 28, 2021 at 10:00 j cheduled for
Southern District of New York Ju ‘UU IS adjourned to
500 Pearl Street ; n¢-4, 2021 at 10:00 a.m.
New York, New York 10007 APR 9 7 7071 oa 8, Don

Shed

’
wh cata bd

Re: United States v. Sharmon Howell, 09 Cr. 145 (GBD)

Dear Judge Daniels:

 

The Government writes with the consent of defendant Sharmon Howell to respectfully

request a 30-day adjournment of the violation of supervised release conference currently scheduled
for April 28, 2021, at 10:00 a.m.

A conference is currently scheduled for April 28, 2021, to address: (1) the Government and
Probation Office’s request for a modification of the defendant’s conditions of supervised release
to include home detention enforced by GPS monitoring; and (2) the status of the pending violations
against the defendant. The Government and the defense understand that the first topic — the
modification of release conditions — may be resolved by an order of the Court prior to the
conference.

To the extent the bail modification is resolved prior to the conference or may be resolved
without the need for a conference, the Government and the defense respectfully request a 30-day
adjournment of the conference scheduled for April 26, 2021. The parties have been actively
engaged in discussions about a prehearing resolution to the specifications against Howell. An
adjournment will permit the parties additional time to discuss a prehearing resolution to the I
specifications against Howell, which included multiple allegations of fraud. Defense counsel |
consents to this request for an adjournment. Defense counsel respectfully notes that, if the Court
grants the request for an adjournment, defense counsel is available for a video or telephonic

 

 

 
Case 1:08-eF-60145-6BB Becument 124 Filed 64/26/21 Page 2 af 2
Page 2

conference at any time but is only available for an in-person conference after mid-June 2021 due
to previously scheduled travel.

Respectfully submitted,

AUDREY STRAUSS
United States Attorney for the
Southern District of New York

wp OS BE

|

Kedar S. Bhatia
Assistant United States Attorney
(212) 637-2465

 

Ce: — Steve Zissou, Esq. (by CM/ECF)
Probation Officer Margaret Carroll (SDNY) (via email)
Probation Officer Ryan Lehr (EDNY) (via email)

 
